ITEMID: 001-77910
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: SARATLIC v. CROATIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mr Dušan Saratlić, is a Croatian national, who was born in 1950 and lives in Belanovica, Serbia. He was represented before the Court by Mr M. Mihočević, a lawyer practising in Zagreb. The Croatian Government (“the Government”) were represented by their Agent, Mrs Š. Stažnik.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant owned a house in Okučani, where he lived until May 1995, when he left Croatia, due to military operations in the area.
On 28 November 1995, in line with the applicable legislation, the Croatian authorities gave the applicant’s house for temporary use to P.R. and his family, refugees from Bosnia and Herzegovina.
On 20 October 2000 the applicant filed a request for repossession of his property with the competent administrative authority.
On 1 March 2001 the Okučani Housing Commission (Stambena komisija Okučani) (“the Housing Commission”) set aside its decision of 28 November 1995, establishing the right of the applicant to repossess his house. In its decision, the Housing Commission established that P.R. enjoyed a right to stay in the applicant’s house until he was provided with adequate housing by the State.
On 4 December 2002 the Ministry of Public Works, Reconstruction and Construction (Ministarstvo za javne radove, obnovu i graditeljstvo) (“the Ministry”) issued a decision allowing the applicant to repossess his house.
On the same day the Ministry invited the applicant to contact its competent regional office in order to repossess his house and/or receive compensation for the prolonged inability to use it, in accordance with the relevant legislation.
On 24 February 2002 the applicant instituted civil proceedings before the Nova Gradiška Municipal Court (Općinski sud u Novoj Gradiški) requesting the court to order P.R. and his family to vacate his house.
On 14 March 2003 the Municipal Court issued a judgment ordering P.R. to vacate the house. The defendant appealed against the judgment.
On 13 May 2003 the Ministry sent a letter to the applicant with a proposal to settle the case in respect of the damage suffered by the applicant.
The Government submitted that on 10 June 2003 the applicant’s representative, Ms K.V., a lawyer practicing in Vukovar, Croatia, signed a sale contract in respect of the applicant’s house with the Agency for Real Property Transactions (Agencija za pravni promet i posredovnaje nekretninama, hereinafter “the Agency”). She received the settled price and also stated that the applicant had renounced all claims for damages in respect of the use of his house.
On 14 August 2003 the Slavonski Brod County Court (Županijski sud u Slavonskom Brodu) upheld the first instance judgment of 14 March 2003.
On 23 September 2003 the applicant filed an application with the Nova Gradiška Municipal Court seeking enforcement of the judgment adopted by the same court and ordering the eviction of P.R.
The enforcement order was issued on 9 October 2003.
However, on 27 October 2003 the applicant’s representative, Ms M.T., a lawyer practicing in Slavonski Brod, withdrew the application for an enforcement order stating that the applicant had no further interest in pursuing these proceedings and therefore sought that the proceedings be terminated.
The applicant states that the above sale contract of 10 June 2003 was signed without his knowledge or consent. However, he did not dispute that he himself had hired Ms K.V. as his legal representative.
On 13 May 2005 the Agency filed a criminal complaint with the Osijek Municipal State Attorney’s Office (Općinsko državno odvjetništvo u Osijeku) stating that the power of attorney presented by Ms K.V. was falsified.
On an unspecified date the applicant left Croatia allegedly because he had received death threats. He moved to Serbia.
Section 2 of the Takeover Act (Zakon o privremenom preuzimanju i upravljanju određenom imovinom, Official Gazette nos. 73/1995, 7/96) provides that property, situated in the previously occupied territories and belonging to persons who had left Croatia, should be in the possession and under the control of the State.
The relevant part of the Act on Termination of the Temporary Takeover and Control of Certain Property Act (Zakon o prestanku važenja Zakona o privremenom preuzimanju i upravljanu određenom imovinom, Official Gazette no.101/98) provides that persons, whose property was given to others for accommodation during their absence from Croatia, are to file a request for repossession of their property with the competent local authority.
The Act on the Areas of Special State Care (Zakon o područjima od posebne državne skrbi, Official Gazette nos. 44/96, 57/96 (correction), 124/97, 73/00, 87/00 (correction), 69/01, 94/01, 88/02, 26/03 (consolidated text)), as amended by the 2002 Amendments, provides as relevant:
Sections 8, 9 and 17 provide that a temporary occupant has the right to housing.
Section 27 provides that the Ministry shall compensate the damage suffered by the owner who has submitted a request for repossession of his property prior to 30 October 2002 but to whom the property has not been returned by that date.
